FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JULIAN GONZALEZ-RAMIREZ;                          No. 07-74809
 MARIA GUADALUPE LUPERCIO-
 LUNA,                                             Agency Nos. A095-309-051
                                                               A095-309-050
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Julian Gonzalez-Ramirez and Maria Guadalupe Lupercio-Luna, husband and

wife and natives and citizens of Mexico, petition for review of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
Immigration Appeal’s (“BIA”) order denying their motion to reopen immigration

proceedings. We dismiss the petition for review.

       The evidence petitioners presented with their motion to reopen concerned

the same basic hardship grounds as their application for cancellation of removal.

See Fernandez v. Gonzalez, 439 F.3d 592, 602-03 (9th Cir. 2006). We therefore

lack jurisdiction to review the BIA’s discretionary determination that the evidence

was insufficient to establish a prima facie case of hardship. See id. at 601.

       Our conclusion that we lack jurisdiction to review the BIA’s determination

that petitioners did not make out a prima facie case of hardship forecloses their

contention that the BIA violated due process. See id. at 603-04.

       PETITION FOR REVIEW DISMISSED.




KS/Research                                2                                    07-74809